Citation Nr: 0620158	
Decision Date: 07/12/06    Archive Date: 07/21/06

DOCKET NO.  03-16 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a rating higher than 20 percent for 
degenerative disc disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
February 1943 to November 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO), which denied a 
compensable rating for residuals of a back injury, now 
characterized as degenerative disc disease of the lumbar 
spine.  While on appeal, in a February 2005 rating decision, 
the RO increased the rating to 20 percent. 

In May 2006, the veteran appeared a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is in the record.  

The Board has granted a motion to advance the veteran's claim 
on the Board's docket.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The notice provisions of 38 U.S.C.A. §§ 5103 and 5103A were 
not fully complied with in the letter of February 2003. 

And since his last VA examination in March 2003, the veteran 
testified that he has had increased pain and incapacitating 
episodes due to back pain.  As functional loss due to pain is 
a factor in relating the disability and as the existing 
record is insufficient to rate the degree of impairment due 
to pain or any neurological abnormalities, under the duty to 
assist, the veteran should be afforded another VA 
examination. 

For the above reasons, the case is REMANDED for the following 
action:

1. Ensure that notification as required by 
38 U.S.C.A. §§ 5103 and 5103A has been 
fully complied with.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

2. Schedule the veteran for a VA 
examination to determine the degree of 
orthopedic and neurologic impairment due 
to his service-connected degenerative 
disc disease of the lumbar spine.  The 
claims folder must be made available to 
the examiner for review.  The examiner is 
asked to describe the following: 

a). The range of motion of the 
lumbar spine, expressed in degrees, 
and whether there is any functional 
loss due to pain, and, if feasible, 
to express the degree of functional 
loss due to pain, including during 
flare-ups or with repetitive 
movement, in terms of additional 
loss in the range of motion.  

b). Any neurological abnormality and 
whether there is evidence of mild or 
more than mild neurologic 
impairment.

c). The frequency and length of any 
incapacitating episodes the veteran 
may have had.  An incapacitating 
episode is defined as a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a 
physician.

3. After the above has been completed, 
adjudicate the claim.  If the benefit 
sought is denied, furnish the veteran a 
supplemental statement of the case and 
return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
GEORGE E. GUIDO, JR.
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



